               Case 2:16-cr-00093-MCE Document 91 Filed 09/13/21 Page 1 of 6

   PHILLIP A. TALBERT
 1 Acting United States Attorney
   KATHERINE T. LYDON
 2 Assistant United States Attorney
   501 I Street, Suite 10-100
 3 Sacramento, CA 95814
   Telephone: (916) 554-2700
 4 Facsimile: (916) 554-2900

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:16-CR-93-001-MCE
11
                                    Plaintiff,             STIPULATION REGARDING USE OF
12                                                         VIDEOCONFERENCING DURING
                             v.                            DISPOSITIONAL HEARING; ORDER
13
     WILLIAM R. STANLEY, JR.,                              DATE: September 9, 2021
14                                                         TIME: 10:00 a.m.
                                   Defendant.              COURT: Hon. Morrison C. England, Jr.
15

16
                                                  BACKGROUND
17
            On November 3, 2016, the Court sentenced the defendant for the crimes of access device fraud
18
     and aggravated identity theft, and included a term of supervised release to follow the custodial sentence.
19
     On October 5, 2020, the U.S. Probation Office filed a petition alleging the defendant violated his
20
     conditions of supervised release. The defendant admitted his violations on August 19, 2021 and the
21
     parties are prepared to proceed to dispositional hearing.
22
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
23
     (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief
24
     District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)
25
     such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”
26
     and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that
27
     case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23
28
     § 15002(b)(2).
      STIPULATION REGARDING USE OF VIDEOCONFERENCE          1
30
                 Case 2:16-cr-00093-MCE Document 91 Filed 09/13/21 Page 2 of 6


 1          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 7 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 8 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 9 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the
10 Judicial Conference and General Order 620 establish that plea and sentencing hearings, and by extension

11 the dispositional hearing in this case, cannot take safely take place in person.

12          In order to authorize plea hearings by remote means, however, the CARES Act—as most

13 recently re-implemented by General Order 632—also requires district courts in individual cases to “find,

14 for specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

15 serious harm to the interests of justice.” The general orders further require that the defendants consent

16 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

17 videoconferencing is not reasonably available. In such cases, district courts may conduct hearings by

18 teleconference.

19          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

20 General Order 632 have been satisfied in this case. They request that the Court enter an order making
21 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

22 further set forth below, the parties agree that:

23          1)       The dispositional hearing in this case cannot be delayed without serious harm to the

24 interest of justice, given the public health restrictions on physical contact and court closures existing in

25 the Eastern District of California; and

26          2)       This defendant waives his physical presence at the hearing and consents to remote

27 hearing by videoconference his counsel joins in that waiver.

28          3)

       STIPULATION REGARDING USE OF VIDEOCONFERENCE       2
30
                 Case 2:16-cr-00093-MCE Document 91 Filed 09/13/21 Page 3 of 6


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and the defendant, by

 3 and through their respective counsels of record, hereby stipulate as follows:

 4          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

 5 to exist in California on March 4, 2020.

 6          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

 7 National Emergency in response to the COVID-19 pandemic.

 8          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 9 other public health authorities have suggested the public avoid social gatherings in groups of more than
10 10 people and practice physical distancing (within about six feet) between individuals to potentially

11 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact.

12 While vaccines are available, many individuals have not yet been vaccinated. There has been a recent

13 rise in the delta variant, a contagious variant of COVID-19.

14          4.       On March 17, 2020, this Court issued General Order 611, noting the President and

15 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

16 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

17 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

18 commence before May 1, 2020.

19          5.       On March 18, 2020, General Order 612 was issued. The Order closed each of the

20 courthouses in the Eastern District of California to the public. It further authorized assigned district
21 court judges to continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial

22 Act. General Order 612 incorporated General Order 611’s findings regarding the health dangers posed

23 by the pandemic.

24          6.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

25 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

26 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration
27 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

28 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

       STIPULATION REGARDING USE OF VIDEOCONFERENCE       3
30
                 Case 2:16-cr-00093-MCE Document 91 Filed 09/13/21 Page 4 of 6


 1 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 2 district judges; two of those positions are currently vacant and without nominations). The report further

 3 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 4 guidance regarding gatherings of individuals.

 5          7.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 6 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 7          8.       On May 13, 2020, General Order 618 issued, continuing court closures until further

 8 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 9          9.       On June 29, 2020, this Court issued General Order 620, finding that felony pleas could

10 not be conducted in person without seriously jeopardizing public health and safety.

11          10.      On September 30, 2020, this Court issued General Order 624, finding that felony plea

12 hearings still could not be conducted in person without seriously jeopardizing public health and safety.

13          11.      On January 4, 2021, General Order 628 issued, finding that felony plea hearings still

14 could not be conducted in person without seriously jeopardizing public health and safety.

15          12.      On April 2, 2021, General Order 630 issued, finding that felony plea hearings still could

16 not be conducted in person without seriously jeopardizing public health and safety.

17          13.      On July 1, 2021, General Order 632 issued, finding that felony plea hearings still could

18 not be conducted in person without seriously jeopardizing public health and safety.

19          14.      Given these facts, it is essential that Judges in this District resolve as many matters as

20 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these
21 hearings now, this District will be in a better position to work through the backlog of criminal and civil

22 matters once in-person hearings resume.

23          15.      The defendants has an interest in resolving his case by admission and proceeding to

24 disposition. Were this Court to delay the dispositional hearing until a time when the proceeding may be

25 held in person, the defendant’s interest in furthering his case would be thwarted. The dispositional

26 hearing in this case accordingly cannot be delayed without serious harm to the interests of justice.
27          16.      Under CARES Act § 15002(b), the defendant consents to proceed with this hearing by

28 video-teleconference. Counsel for the defendant joins in this consent.

      STIPULATION REGARDING USE OF VIDEOCONFERENCE         4
30
            Case 2:16-cr-00093-MCE Document 91 Filed 09/13/21 Page 5 of 6


 1        IT IS SO STIPULATED.

 2
     Dated: September 7, 2021                           PHILLIP A. TALBERT
 3                                                      Acting United States Attorney
 4
                                                        /s/ KATHERINE T. LYDON
 5                                                      KATHERINE T. LYDON
                                                        Assistant United States Attorney
 6

 7
     Dated: September 7, 2021                           /s/ TIMOTHY ZINDEL
 8                                                      TIMOTHY ZINDEL
 9                                                      Counsel for Defendant
                                                        WILLIAM R. STANLEY, JR.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING USE OF VIDEOCONFERENCE   5
30
                Case 2:16-cr-00093-MCE Document 91 Filed 09/13/21 Page 6 of 6


 1                                                    ORDER

 2         1.       The Court ADOPTS the findings above.

 3         2.       Further, the Court specifically finds that:

 4                  a)     The dispositional hearing in this case cannot be delayed without serious harm to

 5         the interest of justice; and

 6                  b)     The defendant has waived his physical presence at the hearing and consents to

 7         remote hearing by videoconference.

 8         3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 9 of the CARES Act and General Order 632, the dispositional hearing in this case will be conducted by
10 videoconference.

11         IT IS SO ORDERED.

12

13         Dated: September 10, 2021

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING USE OF VIDEOCONFERENCE        6
30
